Exhibit 10.1.1

 

[TRAMMELL CROW COMPANY LETTERHEAD]

 

April 6, 2004

 

William F. Concannon

[XXXXXXXXXX]

[XXXXXXXXXX]

 

Re:          Amendment to Employment Agreement

 

Dear Bill:

 

As you know, you and Trammell Crow Company (the “Company”, or “we”, or “us”) are
parties to that certain employment letter agreement, dated as of November 24,
2003 (the “Employment Agreement”), which set forth the terms of your employment
with us.  We and you now wish to amend and supplement the Employment Agreement
in certain respects as set forth in this letter agreement (this “Amendment”). 
We and you both acknowledge and agree that this Amendment is being made for good
and valuable consideration, the receipt and sufficiency of which are also
acknowledged.  Each capitalized term used in this Amendment and not otherwise
defined herein will have the meaning given such term in the Employment
Agreement.

 

1.             Amendment.

 

(a)           Section 3(d) of the Employment Agreement is hereby amended and
restated to read in its entirety as follows:

 

(d)           Resignation by You.  You may terminate your employment hereunder
at any time (i) subject to Section 6(a), for Good Reason or (ii) without Good
Reason.  Prior to a Change in Control and following the second anniversary of
such Change in Control, “Good Reason” means (A) any material diminution
(considering all previous diminutions during the Employment Period in the
aggregate, including all previous diminutions during the Employment Period which
are not material when considered separately) in your position, authority,
powers, functions, duties or responsibilities, including your removal from the
Executive Officer Committee; provided, however, that Good Reason may not be
asserted by you under this clause (A) after a Non-Renewal Notice has been given
or on the basis that your term as a director of the Company expired and you were
not nominated for election to the Board in 2006 or at any time thereafter;
(B) the relocation or transfer of your principal office to a location more than
50 miles from your regular work address as of the date hereof without your
consent; (C) any reduction in your Annual Base Salary;(D) any reduction in your
Annual Bonus Target from your Annual

 

--------------------------------------------------------------------------------


 

Bonus Target for the calendar year 2003; (E) the receipt by you of Awards
excluding Non-Performance Awards) in any calendar year that differ (as to
number, terms or type of Awards), in a manner adverse to you, from the Awards
(excluding Non-Performance Awards) received by you in calendar year 2002, unless
either (1) such adverse differences are in the same manner and to the same
proportional extent as the average (mean) changes made to the Awards (excluding
Non-Performance Awards) received by all other members of the Executive Officer
Committee (excluding the Chief Executive Officer of the Company) in such
calendar year (for purposes of this clause (1), any member of the Executive
Officer Committee in such calendar year who was not a member of the Executive
Officer Committee in calendar year 2002 shall be deemed to have received an
Award of 57,500 stock options in calendar year 2002) or (2) such adverse
differences are directly related to the Board’s good faith assessment of your
relative contribution to the Company or your relative performance as compared to
other members of the Executive Officer Committee (excluding the Chief Executive
Officer of the Company); provided, however, that in the case of adverse
differences pursuant to clause (2), the receipt by you of a number of any type
of Award in such calendar year that is less than one-half of the Final Average
Number of Awards of such type for such calendar year shall constitute Good
Reason; or (F) any failure by the Company to comply with any of the provisions
of Section 2(b) which failure is not contemplated previously within this
definition, excluding in all such cases any isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by you.  Upon or after a
Change in Control but prior to the second anniversary of such Change in Control,
“Good Reason” means (A) any material diminution (considering all previous
diminutions during the Employment Period in the aggregate, including all
previous diminutions during the Employment Period which are not material when
considered separately) in your position authority, powers, functions, duties or
responsibilities in effect immediately prior to the Change in Control, including
your removal from the Executive Officer Committee (subject to the same
exclusions as provided above prior to a Change in Control and following the
second anniversary of such Change in Control); (B) any reduction in your Annual
Base Salary; (C) (i) any reduction in your Annual Bonus Target from your Annual
Bonus Target for the calendar year 2003 or (ii) the awarding to you of an Annual
Bonus that is less in amount than the Annual Bonus awarded to you for the
calendar year immediately preceding the year during which the Change in Control
occurs; (D) the receipt by you of Awards (excluding Non-Performance Awards) in
any calendar year that differ (as to number, terms or type of Awards), in a
manner adverse to you, from the Awards received (excluding Non-Performance
Awards) by you in calendar year 2002, unless either (1) such adverse differences
are in the same manner and to the same proportional extent as the average (mean)
changes made to the Awards (excluding Non-Performance

 

2

--------------------------------------------------------------------------------


 

Awards) received by all other members of the Executive Officer Committee
(excluding the Chief Executive Officer of the Company) in such calendar year
(for purposes of this clause (1), any member of the Executive Officer Committee
in such calendar year who was not a member of the Executive Officer Committee in
calendar year 2002 shall be deemed to have received an Award of 57,500 stock
options in calendar year 2002) or (2) such adverse differences are directly
related to the Board’s good faith assessment of your relative contribution to
the Company or your relative performance as compared to other members of the
Executive Officer Committee (excluding the Chief Executive Officer of the
Company); provided, however, that in the case of adverse differences pursuant to
clause (2), the receipt by you of a number of any type of Award in such calendar
year that is less than one-half of the Final Average Number of Awards of such
type for such calendar year shall constitute Good Reason; or (E) any failure by
the Company to comply with any of the provisions of Section 2(b) which failure
is not contemplated previously within this definition; or (F) the relocation or
transfer of your principal office to a location more than 50 miles from your
regular work address as of the date hereof without your consent, excluding in
all such cases any isolated, insubstantial and inadvertent failure not occurring
in bad faith and which is remedied by the Company promptly after receipt of
notice thereof given by you.  As used in this Agreement:

 

(i)            “Annual Bonus Target” means the percentage of your Annual Base
Salary that is authorized to be awarded to you as an Annual Bonus if certain
performance criteria are met.

 

(ii)           “Final Average Number of Awards” means, for any calendar year and
for each type of Award granted during such year, the quotient (rounded up to the
nearest whole number) equal to the aggregate number of Awards of such type
(excluding Non-Performance Awards) received by all members of the Adjusted EOC
Group in such calendar year, divided by the number of members of the Adjusted
EOC Group in such calendar year.

 

(iii)          “Adjusted EOC Group” means, for any calendar year and for each
type of Award granted during such year, the members of the Executive Officer
Committee who are eligible to receive Awards of such type (excluding members of
the Executive Officer Committee who receive Non-Performance Awards) in such
calendar year, excluding the Chief Executive Officer of the Company and each
Outlier Award Recipient in such calendar year; provided, however, that if more
than 50% of the members of the Executive Officer Committee for any

 

3

--------------------------------------------------------------------------------


 

calendar year are determined to be Outlier Award Recipients in such calendar
year, then, notwithstanding the foregoing, all members of the Executive Officer
Committee (excluding the Chief Executive Officer of the Company) who are
eligible to receive Awards of such type (excluding members of the Executive
Officer Committee who receive Non-Performance Awards) in such calendar year
shall be included in the Adjusted EOC Group for such calendar year with respect
to such type.

 

(iv)          “Non-Performance Awards” means, for any calendar year and for each
type of Award granted during such year, Awards of such type received by members
of the Executive Officer Committee that are granted to such members primarily in
recognition of promotions (as to position, authority, powers, functions, duties
or responsibilities) or in recognition of becoming a member of the Executive
Officer Committee.

 

(v)           “Outlier Award Recipient” means, for any calendar year and for
each type of Award granted during such year, each member of the Executive
Officer Committee (excluding the Chief Executive Officer of the Company) who is
eligible to receive Awards of such type (excluding any member of the Executive
Officer Committee who receives Non-Performance Awards) in such calendar year and
who receives a number of Awards of such type (excluding Non-Performance Awards)
in such calendar year that is (i) 150% or more of the Preliminary Average Number
of Awards or (ii) 66 2/3% or less of the Preliminary Average Number of Awards.

 

(vi)          “Preliminary Average Number of Awards” means, for any calendar
year and for each type of Award granted during such year, the quotient (rounded
up to the nearest whole number) equal to the aggregate number of Awards of such
type (excluding Non-Performance Awards) received by all members of the Executive
Officer Committee (excluding the Chief Executive Officer of the Company) in such
calendar year, divided by the number of members of the Executive Officer
Committee (excluding the Chief Executive Officer of the Company) who are
eligible to receive Awards of such type (excluding members of the Executive
Officer Committee who receive Non-Performance Awards) in such calendar year.

 

4

--------------------------------------------------------------------------------


 

(vii)         The phrase “number of Awards” refers to the underlying number of
shares of capital stock of the Company to which the applicable Award relates.

 

(b)           Section 7(a) of the Employment Agreement is hereby amended and
restated to read in its entirety as follows:

 

(a)            You acknowledge that the Company has trade, business and
financial secrets and other confidential and proprietary information regarding
the Company and its business, in whatever form, tangible or intangible
(collectively, the “Confidential Information”), and that during the course of
your employment with the Company you have received, will receive or will
contribute to the Confidential Information.  Confidential Information includes,
to the extent confidential and proprietary to the Company, sales materials,
technical information, processes and compilations of information, records,
specifications and information concerning customers, prospective customers or
vendors, customer and prospective customer lists, and information regarding
methods of doing business.  However, Confidential Information does not include
your general knowledge of and experience in the real estate business or your
personal and professional relationships and it does not include information that
(i) is obtained by you from a source other than the Company or its affiliates
who is not under a duty of non-disclosure to the Company or such affiliate or
(ii) is in the public domain or is or becomes generally available to the public
other than through disclosure by you in violation of the provisions of this
Agreement.

 

2.             Agreement Not to Terminate.  We agree that, notwithstanding any
provision to the contrary contained in the Employment Agreement or this
Amendment, we shall not have the right to terminate your employment, other than
for Cause, for a period of time commencing on the date of this Amendment and
ending on the 180th day following the date of this Amendment.  During this
180-day period, we will (a) disclose to you, or place you in a position to have
access to or develop, Confidential Information, (b) place you in a position to
develop business goodwill on behalf of the Company, and/or (c) disclose or
entrust business opportunities of the Company to you.

 

3.             Employment Agreement Otherwise Unchanged.  Except as specifically
amended or supplemented in this Amendment, the Employment Agreement will
continue in full force and effect in accordance with its terms.

 

4.             Counterparts.  This Amendment may be executed (including by
facsimile transmission) in any number of counterparts.

 

5.             Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICT OF LAWS OF TEXAS OR ANY OTHER JURISDICTION, AND, WHERE
APPLICABLE, THE LAWS OF THE UNITED STATES.

 

5

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOLLOWS]

 

6

--------------------------------------------------------------------------------


 

By signing and countersigning this Amendment in the appropriate space set forth
below, we and you have agreed to be bound by the terms and conditions set forth
herein, effective as of the date first written above.

 

 

Sincerely,

 

 

 

TRAMMELL CROW COMPANY,

 

a Delaware corporation

 

 

 

By:

/s/ ROBERT E. SULENTIC

 

Name:

Robert E. Sulentic

 

Title:

President and Chief Executive Officer

 

 

 

Address:

Trammell Crow Company

 

 

2001 Ross Avenue, Suite 3400

 

 

Dallas, Texas  75201

 

 

Attention:  General Counsel

 

 

Telephone:  (214) 863-3000

 

 

Fax:  (214) 863-3125

 

 

 

 

ACKNOWLEDGED AND AGREED BY EXECUTIVE:

 

 

 

 

 

/s/ WILLIAM F. CONCANNON

 

 

Name:  William F. Concannon

 

 

 

 

 

Address:

[XXXXXXXXXX]

 

 

[XXXXXXXXXX]

 

 

Telephone:

 

 

 

 

Fax:

 

 

 

 

7

--------------------------------------------------------------------------------